Citation Nr: 1547387	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  12-25 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left knee disability, including as secondary to the service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in September 2014, and a copy of the transcript is of record.  

When this case was last before the Board in February 2015, the Board denied the Veteran's appeal for service connection for a left knee disability.  At that time, the Board determined new and material evidence had not been presented to reopen the Veteran's claim on a direct basis, and also determined service connection was not warranted for the left knee disability as secondary to the Veteran's service-connected right knee disabilities. 

The Veteran appealed only the portion of the Board's decision that denied service connection for the left knee disability on the basis of secondary service-connection to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.

The record before the Board consists of paper claims files, as well as electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The Board previously noted the issue of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder and depression, including as secondary to service-connected right knee disabilities, was raised during the Veteran's September 2014 hearing, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  To date, the AOJ has not addressed this issue, and as such, the Board does not have jurisdiction over the issue.  It is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim.  At the outset, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

By way of background, the Veteran has been service-connected for a right knee disability since November 30, 1979.  In October 2007, he introduced a claim for service connection for a left knee disability.  He subsequently averred that his service-connected right knee disability caused his left knee disability.  

In July 2012, the Veteran underwent a VA examination.  The examiner diagnosed left knee degenerative joint disease.  The examiner noted the Veteran's medical history, specifically recounting the Veteran's service treatment records, which show he twisted his left knee in April 1978 playing softball; the impression was tendon sprain.  There were no subsequent complaints or clinical findings related to the left knee in service, including on his separation medical history and examination reports in November 1979.  The examiner also mentioned a May 1984 Surgeon's Report that revealed the Veteran injured his left knee at work in April 1984 when he fell in a ditch and twisted the knee.  Further, the examiner noted the Veteran's subsequent left medial meniscectomy surgery.

Following a review of the evidence of record and the examination of the Veteran, the examiner determined the Veteran's left knee disability, "is less likely than not (less than 50 percent probability) proximately due to or the result" of the Veteran's service-connected right knee disability.  In support of her opinion, the examiner stated "clinical experience - - review of literature does not support the theory that dysfunction in one joint causes dysfunction in another joint."  However, the examiner provided no citations to the literature that was purportedly reviewed in formulating her opinion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In addition, the examiner was asked to state whether the Veteran's left knee disability was aggravated by his service-connected right knee disability.  In this regard, the examiner stated the Veteran's left knee disability "clearly and unmistakably existed prior to service...[and] was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  The examiner failed to address the pertinent question at issue, whether the Veteran's left knee disability was aggravated by the service-connected right knee disability.  

In sum, the July 2012 examiner failed to provide an adequate rationale to support her opinion relative to whether the Veteran's left knee disability was proximately caused by his service-connected right knee disability, and also wholly failed to state whether the Veteran's left knee disability was aggravated by his service-connected right knee disability.  As such, a remand is necessary in order to obtain an addendum medical opinion addressing these matters.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or AMC should also obtain an addendum medical opinion from the examiner who conducted the Veteran's July 2012 knee examination, if available, and if unavailable from a physician with sufficient experience and expertise to opine on the etiology of the Veteran's claimed disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Another examination of the Veteran should be performed only if deemed necessary by the clinician providing the opinions.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disability:

a)  was caused by his service-connected right knee disability; or

b) was permanently worsened by his service-connected right knee disability.

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, as well as the competent lay statements provided by others, and assume such statements are credible for purposes of the opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

